         Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 1 of 21



 1 WILLIAMS & CONNOLLY LLP
   Barry S. Simon (pro hac vice)
 2 Jonathan B. Pitt (pro hac vice)

 3 Stephen L. Wohlgemuth (pro hac vice)
   725 Twelfth Street NW
 4 Washington, D.C. 20005
   Telephone: (202) 434-5000
 5 E-mail: bsimon@wc.com
   E-mail: jpitt@wc.com
 6 E-Mail: swohlgemuth@wc.com

 7
     SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 8   Allen Ruby (SBN 47109)
     Jack P. DiCanio (SBN 138782)
 9   Niels J. Melius (SBN 294181)
     William J. Casey (SBN 294086)
10
     525 University Avenue
11   Palo Alto, CA 94301
     Telephone: (650) 470-4500
12   E-mail: allen.ruby@skadden.com
     E-mail: jack.dicanio@skadden.com
13   E-mail: niels.melius@skadden.com
     E-mail: william.casey@skadden.com
14
     Attorneys for Defendants
15

16                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
17                                      COUNTY OF SANTA CLARA
18                                  UNLIMITED CIVIL JURISDICTION
19
     PALANTIR TECHNOLOGIES INC.,                           Case No. 16CV299476
20
             Plaintiff,                                    DEFENDANT MARC L. ABRAMOWITZ’S
21                                                         RESPONSES AND OBJECTIONS TO
             v.                                            PLAINTIFF PALANTIR TECHNOLOGIES
22                                                         INC.’S FIRST SET OF FORM
   MARC L. ABRAMOWITZ, in his individual                   INTERROGATORIES
23 capacity and as trustee of the MARC
   ABRAMOWITZ CHARITABLE TRUST NO.
24 2, KT4 PARTNERS LLC, and DOES 1 through                 Complaint filed: September 1, 2016
   50, inclusive,                                          Trial date: Not set
25
           Defendants.
26
27

28

     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                    CASE NO.: 16CV299476
         Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 2 of 21



 1 PROPOUNDING PARTY:                Palantir Technologies Inc.
 2 RESPONDING PARTY:                 Marc L. Abramowitz
 3 SET NO.:                          One (1)
 4

 5           Pursuant to California Code of Civil Procedure section 2030.010 et seq., Defendant Marc L.
 6 Abramowitz (“Abramowitz”) hereby responds and objects to Plaintiff Palantir Technologies Inc.’s

 7 (“Plaintiff”) First Set of Form Interrogatories to Defendant Abramowitz (the “Form

 8 Interrogatories”). By asserting the responses and objections stated below (the “Responses”),

 9 Abramowitz does not waive, and expressly reserves, his right to challenge the relevance and
10 admissibility of the Form Interrogatories and to object to use of the Form Interrogatories, and any

11 Responses to the Form Interrogatories, in any subsequent proceeding or trial.

12           Abramowitz provides these Responses on the basis of the information presently known by
13 him. Abramowitz’s discovery, investigation, and preparation for trial are not yet complete.

14 Accordingly, Abramowitz reserves the right to supplement or amend his Responses should

15 additional responsive or relevant information or documents be discovered as his investigation

16 proceeds. Further, Abramowitz’s failure to object to an Form Interrogatory on a particular ground

17 shall not be construed as a waiver of his right to object on that ground or any additional ground at

18 any time.

19                                        GENERAL OBJECTIONS
20           Abramowitz incorporates the following objections (the “General Objections”) into each and
21 every specific Response and each and every amendment, supplement, or modification to Responses

22 hereinafter provided. Abramowitz does not waive any General Objections in response to any Form

23 Interrogatory. Certain General Objections may be specifically repeated in specific Responses for

24 emphasis, but assertion of a specific objection, or reference to a certain General Objection, is not

25 intended to constitute a waiver of General Objections that are not specifically stated therein. Any

26 Response is subject to the limitations, objections, and exceptions set forth below.
27

28
                                                         1
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                    CASE NO.: 16CV299476
         Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 3 of 21



 1           1.      Abramowitz objects to each Form Interrogatory to the extent it purports to impose
 2 any obligation beyond that required under the California Rules of Civil Procedure, the California

 3 Evidence Code, or any other applicable statute, rule, or order.

 4           2.      Abramowitz’s Response to a particular Form Interrogatory shall not be deemed an
 5 admission or acknowledgement that such Form Interrogatory calls for information that is relevant

 6 to any party’s claim or defense or is not unduly burdensome, and is without prejudice to

 7 Abramowitz’s right to contend at trial or any stage of this proceeding (or any other action or

 8 proceeding) that the requested information is inadmissible, irrelevant, immaterial, or otherwise

 9 objectionable.
10           3.      Abramowitz objects to each Form Interrogatory to the extent it seeks information
11 protected from disclosure by the attorney-client privilege, the attorney work-product doctrine, the

12 common interest privilege, and/or any other privileges or immunities recognized by law

13 (“Privileged Information”). Any undertaking to make information available should be understood

14 specifically to exclude Privileged Information.

15           4.      Abramowitz objects to each Form Interrogatory to the extent it contains
16 inappropriate express and/or implicit characterizations. A statement by Abramowitz in a Response

17 that he will provide information does not mean that Abramowitz adopts, admits, or otherwise

18 agrees whatsoever with any such characterizations.

19           5.      Abramowitz objects to each Interrogatory as unduly burdensome because Plaintiff’s
20 operative pleading in this action is unsettled. On or around June 7, 2019, Plaintiff replaced its lead

21 counsel in this action. On June 27, 2019, Plaintiff filed a Motion for Leave to File a Third

22 Amended Complaint (“Motion”). A hearing on Plaintiff’s Motion is scheduled for September 24,

23 2019. Should the Court permit Plaintiff to amend its complaint, the complaint will contain a claim

24 arising under federal law, rendering the case removable to federal court. Because these discovery

25 requests will be without effect in the event of removal, responding to the requests at this time

26 would be unduly burdensome, oppressive, and harassing. Wayne Merritt Motor Co. v. New
27 Hampshire Ins. Co., No. 11-CV-01762-LHK, 2012 WL 3071431, at *7 (N.D. Cal. July 26, 2012)

28
                                                         2
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                   CASE NO.: 16CV299476
         Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 4 of 21



 1 (“Many courts have found that, when a case is removed from state court to federal court, any pre-

 2 removal discovery requests are no longer effective.”).

 3           6.       Abramowitz objects to each Interrogatory to the extent it calls for a response prior to
 4 Palantir’s submission of a disclosure that satisfies California Code of Civil Procedure § 2019.210.

 5 This issue is the subject of Defendants’ Petition for a Writ of Mandate.

 6                                    OBJECTIONS TO DEFINITIONS
 7           1.       Abramowitz objects to the definition of “INCIDENT” on the grounds that it is
 8 vague, ambiguous, overly broad, and potentially obsolete in light of Plaintiff’s Motion, rendering

 9 the Form Interrogatories containing the term unduly burdensome. Abramowitz further objects to
10 the definition of “INCIDENT” to the extent it seeks information that is neither relevant nor

11 reasonably calculated to lead to the discovery of admissible evidence.

12                              SPECIFIC OBJECTIONS AND RESPONSES
13 FORM INTERROGATORY NO. 1.1:

14           State the name, ADDRESS, telephone number, and relationship to you of each PERSON
15 who prepared or assisted in the preparation of the responses to these interrogatories. (Do not

16 identify anyone who simply typed or reproduced the responses.)

17 RESPONSE TO FORM INTERROGATORY NO. 1.1:

18           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
19 the Objections to Definitions set forth above.

20           Subject to and without waiving any objections, Abramowitz responds that it will respond to
21 this Interrogatory, if at all, within a reasonable time following the Court’s ruling on Plaintiff’s

22 Motion for Leave to File a Third Amended Complaint.

23 FORM INTERROGATORY NO. 2.1:

24           State:
25           (a) your name;
26           (b) every name you have used in the past; and
27           (c) the dates you used each name.
28
                                                         3
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                      CASE NO.: 16CV299476
         Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 5 of 21



 1 RESPONSE TO FORM INTERROGATORY NO. 2.1

 2           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
 3 the Objections to Definitions set forth above.

 4           Subject to and without waiving any objections, Abramowitz responds that he will further
 5 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

 6 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

 7 FORM INTERROGATORY NO. 2.2:

 8           State the date and place of your birth.
 9 RESPONSE TO FORM INTERROGATORY NO. 2.2:
10           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
11 the Objections to Definitions set forth above.

12           Subject to and without waiving any objections, Abramowitz responds that he will further
13 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

14 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

15 FORM INTERROGATORY NO. 2.5:

16           State:
17           (a) your present residence ADDRESS;
18           (b) your residence ADDRESSES for the past five years; and
19           (c) the dates you lived at each ADDRESS.
20 RESPONSE TO FORM INTERROGATORY NO. 2.5:

21           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
22 the Objections to Definitions set forth above.

23           Subject to and without waiving any objections, Abramowitz responds that he will further
24 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

25 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

26 FORM INTERROGATORY NO. 2.6:
27           State:
28
                                                         4
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                    CASE NO.: 16CV299476
         Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 6 of 21



 1           (a) the name, ADDRESS, and telephone number of your present employer or place of self-
 2           employment; and
 3           (b) the name, ADDRESS, dates of employment, job title, and nature of work for each
 4           employer or self-employment you have had from five years before the INCIDENT until
 5           today.
 6 RESPONSE TO FORM INTERROGATORY NO. 2.6:

 7           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
 8 the Objections to Definitions set forth above.

 9           Abramowitz objects to this Form Interrogatory to the extent it incorporates the definition of
10 “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and potentially obsolete in

11 light of Plaintiff’s Motion, rendering the Form Interrogatories containing the term unduly

12 burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine the precise

13 nature of the information sought and, therefore, cannot answer without potentially providing an

14 inaccurate or incomplete response. Abramowitz further objects to the definition of “INCIDENT”

15 to the extent it seeks information that is neither relevant nor reasonably calculated to lead to the

16 discovery of admissible evidence.

17            Subject to and without waiving any objections, Abramowitz responds that he will further
18 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

19 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

20 FORM INTERROGATORY NO. 2.7:

21           State:
22           (a) the name and ADDRESS of each school or other academic or vocational institution you
23           have attended, beginning with high school;
24           (b) the dates you attended;
25           (c) the highest grade level you have completed; and
26           (d) the degrees received.
27

28
                                                         5
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
         Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 7 of 21



 1 RESPONSE TO FORM INTERROGATORY NO. 2.7:

 2           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
 3 the Objections to Definitions set forth above.

 4           Subject to and without waiving any objections, Abramowitz responds that he will further
 5 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

 6 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

 7 FORM INTERROGATORY NO. 2.8:

 8           Have you ever been convicted of a felony? If so, for each conviction state:
 9           (a) the city and state where you were convicted;
10           (b) the date of conviction;
11           (c) the offense; and
12           (d) the court and case number.
13 RESPONSE TO FORM INTERROGATORY NO. 2.8:

14           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
15 the Objections to Definition set forth above.

16           Abramowitz further objects to the Form Interrogatory to the extent that it seeks information
17 that is not relevant to any claim or defense of any party in this litigation nor proportional to the

18 needs of the case. Abramowitz also objects to the extent the Form Interrogatory seeks information

19 that is publicly available, available from other parties, or otherwise already within Plaintiff’s

20 possession, custody, or control.

21           Subject to and without waiving any objections, Abramowitz responds that he will further
22 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

23 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

24 FORM INTERROGATORY NO. 2.11:

25           At the time of the INCIDENT were you acting as an agent or employee for any PERSON?
26 If so, state:
27           (a) the name, ADDRESS, and telephone number of that PERSON; and
28           (b) a description of your duties.
                                                         6
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
         Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 8 of 21



 1 RESPONSE TO FORM INTERROGATORY NO. 2.11:

 2           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
 3 the Objections to Definitions set forth above.

 4           Abramowitz objects to this Form Interrogatory to the extent it incorporates the definition of
 5 “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and potentially obsolete in

 6 light of Plaintiff’s Motion, rendering the Form Interrogatories containing the term unduly

 7 burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine the precise

 8 nature of the information sought and, therefore, cannot answer without potentially providing an

 9 inaccurate or incomplete response. Abramowitz further objects to the definition of “INCIDENT”
10 to the extent it seeks information that is neither relevant nor reasonably calculated to lead to the

11 discovery of admissible evidence.

12           Abramowitz further objects to this Interrogatory to the extent that it seeks information or
13 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

14 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

15 information subject to any such privilege, doctrine, or immunity.

16           Subject to and without waiving any objections, Abramowitz responds that he will further
17 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

18 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

19 FORM INTERROGATORY NO. 4.1:

20           At the time of the INCIDENT, was there in effect any policy of insurance through which
21 you were or might be insured in any manner (for example, primary, pro-rata, or excess lability

22 coverage or medical expense coverage) for the damages, claims, or actions that have arisen out of

23 the INCIDENT? If so, for each policy state:

24           (a) the kind of coverage;
25           (b) the name and ADDRESS of the insurance company;
26           (c) the name, ADDRESS, and telephone number of each named insured;
27           (d) the policy number;
28           (e) the limits of coverage for each type of coverage contained in the policy;
                                                         7
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
         Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 9 of 21



 1           (f) whether any reservation of rights or controversy or coverage dispute exists between you
 2           and the insurance company; and
 3           (g) the name, ADDRESS, and telephone number of the custodian of the policy.
 4 RESPONSE TO FORM INTERROGATORY NO. 4.1:

 5           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
 6 the Objections to Definitions set forth above.

 7           Abramowitz objects to the Form Interrogatory to the extent that it seeks information that is
 8 not relevant to any claim or defense of any party in this litigation nor proportional to the needs of

 9 the case. Abramowitz also objects to the extent the Form Interrogatory seeks information that is
10 publicly available, available from other parties, or otherwise already within Plaintiff’s possession,

11 custody, or control.

12           Abramowitz further objects to this Form Interrogatory to the extent it incorporates the
13 definition of “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and

14 potentially obsolete in light of Plaintiff’s Motion, rendering the Form Interrogatories containing the

15 term unduly burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine

16 the precise nature of the information and, therefore, cannot answer without potentially providing an

17 inaccurate or incomplete response. Abramowitz further objects to the definition of “INCIDENT”

18 to the extent it seeks information that is neither relevant nor reasonably calculated to lead to the

19 discovery of admissible evidence.

20           Subject to and without waiving any objections, Abramowitz responds that he will further
21 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

22 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

23 FORM INTERROGATORY NO. 4.2:

24           Are you self-insured under any statute for the damages, claims, or actions that have arisen
25 out of the INCIDENT? If so, specify the statute.

26 RESPONSE TO FORM INTERROGATORY NO. 4.2:
27           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
28 the Objections to Definitions set forth above.
                                                         8
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 10 of 21



 1           Abramowitz objects to the Form Interrogatory to the extent that it seeks information that is
 2 not relevant to any claim or defense of any party in this litigation nor proportional to the needs of

 3 the case. Abramowitz also objects to the extent the Form Interrogatory seeks information that is

 4 publicly available, available from other parties, or otherwise already within Plaintiff’s possession,

 5 custody, or control.

 6           Abramowitz further objects to this Form Interrogatory to the extent it incorporates the
 7 definition of “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and

 8 potentially obsolete in light of Plaintiff’s Motion, rendering the Form Interrogatories containing the

 9 term unduly burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine
10 the precise nature of the information sought and, therefore, cannot answer without potentially

11 providing an inaccurate or incomplete response. Abramowitz further objects to the definition of

12 “INCIDENT” to the extent it seeks information that is neither relevant nor reasonably calculated to

13 lead to the discovery of admissible evidence.

14           Subject to and without waiving any objections, Abramowitz responds that he will further
15 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

16 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

17 FORM INTERROGATORY NO. 12.1:

18           State the name, ADDRESS, and telephone number of each individual:
19           (a) who witnessed the INCIDENT or the events occurring immediately before or after the
20           INCIDENT;
21           (b) who made any statement at the scene of the INCIDENT;
22           (c) who heard any statements made about the INCIDENT by any individual at the scene;
23           and
24           (d) who YOU OR ANYONE ACTING ON YOUR BEHALF claim has knowledge of the
25           INCIDENT (except for expert witnesses covered by Code of Civil Procedure section 2034).
26 RESPONSE TO FORM INTERROGATORY NO. 12.1:
27           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
28 the Objections to Definitions set forth above.
                                                         9
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                    CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 11 of 21



 1           Abramowitz objects to this Form Interrogatory to the extent it incorporates the definition of
 2 “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and potentially obsolete in

 3 light of Plaintiff’s Motion, rendering the Form Interrogatories containing the term unduly

 4 burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine the precise

 5 nature of the information sought and, therefore, cannot answer without potentially providing an

 6 inaccurate or incomplete response. Abramowitz further objects to the definition of “INCIDENT”

 7 to the extent it seeks information that is neither relevant nor reasonably calculated to lead to the

 8 discovery of admissible evidence.

 9           Abramowitz further objects to this Form Interrogatory to the extent that it seeks information
10 or documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

11 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

12 information subject to any such privilege, doctrine, or immunity.

13           Subject to and without waiving any objections, Abramowitz responds that he will further
14 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

15 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

16 FORM INTERROGATORY NO. 12.2:

17           Have YOU OR ANYONE ACTING ON YOUR BEHALF interviewed any individual
18 concerning the INCIDENT? If so, for each individual state:

19           (a) the name, ADDRESS, and telephone number of the individual interviewed;
20           (b) the date of the interview; and
21           (c) the name, ADDRESS, and telephone number of the PERSON who conducted the
22           interview.
23 RESPONSE TO FORM INTERROGATORY NO. 12.2:

24           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
25 the Objections to Definitions set forth above.

26           Abramowitz objects to this Form Interrogatory to the extent it incorporates the definition of
27 “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and potentially obsolete in

28 light of Plaintiff’s Motion, rendering the Form Interrogatories containing the term unduly
                                                     10
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 12 of 21



 1 burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine the precise

 2 nature of the information sought and, therefore, cannot answer without potentially providing an

 3 inaccurate or incomplete response. Abramowitz further objects to the definition of “INCIDENT”

 4 to the extent it seeks information that is neither relevant nor reasonably calculated to lead to the

 5 discovery of admissible evidence.

 6           Abramowitz further objects to this Interrogatory to the extent that it seeks information or
 7 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

 8 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

 9 information subject to any such privilege, doctrine, or immunity.
10           Subject to and without waiving any objections, Abramowitz responds that he will further
11 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

12 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

13 FORM INTERROGATORY NO. 12.3:

14           Have YOU OR ANYONE ACTING ON YOUR BEHALF obtained a written or recorded
15 statement from any individual concerning the INCIDENT? If so, for each statement state:

16           (a) the name, ADDRESS, and telephone number of the individual from whom the statement
17           was obtained;
18           (b) the name, ADDRESS, and telephone number of the individual who obtained the
19           statement;
20           (c) the date the statement was obtained; and
21           (d) the name, ADDRESS, and telephone number of each PERSON who has the original
22           statement or a copy.
23 RESPONSE TO FORM INTERROGATORY NO. 12.3:

24           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
25 the Objections to Definitions set forth above.

26           Abramowitz objects to this Form Interrogatory to the extent it incorporates the definition of
27 “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and potentially obsolete in

28 light of Plaintiff’s Motion, rendering the Form Interrogatories containing the term unduly
                                                     11
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 13 of 21



 1 burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine the precise

 2 nature of the information sought and, therefore, cannot answer without potentially providing an

 3 inaccurate or incomplete response. Abramowitz further objects to the definition of “INCIDENT”

 4 to the extent it seeks information that is neither relevant nor reasonably calculated to lead to the

 5 discovery of admissible evidence.

 6           Abramowitz further objects to this Interrogatory to the extent that it seeks information or
 7 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

 8 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

 9 information subject to any such privilege, doctrine, or immunity.
10           Subject to and without waiving any objections, Abramowitz responds that he will further
11 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

12 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

13 FORM INTERROGATORY NO. 12.5:

14           Do YOU OR ANYONE ACTING ON YOUR BEHALF know of any diagram,
15 reproduction, or model of any place or thing (except for items developed by expert witnesses

16 covered by Code of Civil Procedure sections 2034.210-2034.310) concerning the INCIDENT? If

17 so, for each item state:

18           (a) the type (i.e., diagram, reproduction, or model);
19           (b) the subject matter; and
20           (c) the name, ADDRESS, and telephone number of each PERSON who has it.
21 RESPONSE TO FORM INTERROGATORY NO. 12.5:

22           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
23 the Objections to Definitions set forth above.

24           Abramowitz objects to this Form Interrogatory to the extent it incorporates the definition of
25 “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and potentially obsolete in

26 light of Plaintiff’s Motion, rendering the Form Interrogatories containing the term unduly
27 burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine the precise

28 nature of the information sought and, therefore, cannot answer without potentially providing an
                                                    12
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 14 of 21



 1 inaccurate or incomplete response. Abramowitz further objects to the definition of “INCIDENT”

 2 to the extent it seeks information that is neither relevant nor reasonably calculated to lead to the

 3 discovery of admissible evidence.

 4           Abramowitz further objects to this Interrogatory to the extent that it seeks information or
 5 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

 6 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

 7 information subject to any such privilege, doctrine, or immunity.

 8           Subject to and without waiving any objections, Abramowitz responds that he will further
 9 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on
10 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

11 FORM INTERROGATORY NO. 13.1:

12           Have YOU OR ANYONE ACTING ON YOUR BEHALF conducted surveillance of any
13 individual involved in the INCIDENT or any party to this action? If so, for each surveillance state:

14           (a) the name, ADDRESS, and telephone number of the individual or party;
15           (b) the time, date, and place of the surveillance;
16           (c) the name, ADDRESS, and telephone number of the individual who conducted the
17           surveillance; and
18           (d) the name, ADDRESS, and telephone number of each PERSON who has the original or
19           a copy of any surveillance photograph, film, or videotape.
20 RESPONSE TO FORM INTERROGATORY NO. 13.1:

21           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
22 the Objections to Definitions set forth above.

23           Abramowitz objects to this Form Interrogatory to the extent it incorporates the definition of
24 “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and potentially obsolete in

25 light of Plaintiff’s Motion, rendering the Form Interrogatories containing the term unduly

26 burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine the precise
27 nature of the information sought and, therefore, cannot answer without potentially providing an

28 inaccurate or incomplete response. Abramowitz further objects to the definition of “INCIDENT”
                                                13
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 15 of 21



 1 to the extent it seeks information that is neither relevant nor reasonably calculated to lead to the

 2 discovery of admissible evidence.

 3           Abramowitz further objects to this Interrogatory to the extent that it seeks information or
 4 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

 5 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

 6 information subject to any such privilege, doctrine, or immunity.

 7           Subject to and without waiving any objections, Abramowitz responds that he will further
 8 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

 9 Plaintiff’s Motion for Leave to File a Third Amended Complaint.
10 FORM INTERROGATORY NO. 13.2:

11           Has a written report been prepared on the surveillance? If so, for each written report state:
12           (a) the title;
13           (b) the date;
14           (c) the name, ADDRESS, and telephone number of the individual who prepared the report;
15           and
16           (d) the name, ADDRESS, and telephone number of each PERSON who has the original or
17           a copy.
18 RESPONSE TO FORM INTERROGATORY NO. 13.2:

19           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
20 the Objections to Definitions set forth above.

21           Abramowitz objects to this Form Interrogatory to the extent it incorporates the definition of
22 “INCIDENT” (by reference to Form Interrogatory 13.1) on the grounds that it is vague,

23 ambiguous, overly broad, and potentially obsolete in light of Plaintiff’s Motion, rendering the Form

24 Interrogatories containing the term unduly burdensome. Based on the definition of “INCIDENT,”

25 Abramowitz cannot determine the precise nature of the information sought and, therefore, cannot

26 answer without potentially providing an inaccurate or incomplete response. Abramowitz further
27 objects to the definition of “INCIDENT” to the extent it seeks information that is neither relevant

28 nor reasonably calculated to lead to the discovery of admissible evidence.
                                                    14
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                      CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 16 of 21



 1           Abramowitz further objects to this Interrogatory to the extent that it seeks information or
 2 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

 3 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

 4 information subject to any such privilege, doctrine, or immunity.

 5           Subject to and without waiving any objections, Abramowitz responds that he will further
 6 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

 7 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

 8 FORM INTERROGATORY NO. 14.1:

 9           Do YOU OR ANYONE ACTING ON YOUR BEHALF contend that any PERSON
10 involved in the INCIDENT violated any statute, ordinance, or regulation and that the violation was

11 a legal (proximate) cause of the INCIDENT? If so, identify the name, ADDRESS, and telephone

12 number of each PERSON and the statute, ordinance, or regulation that was violated.

13 RESPONSE TO FORM INTERROGATORY NO. 14.1:

14           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
15 the Objections to Definitions set forth above.

16           Abramowitz further objects to the Form Interrogatory to the extent that it seeks information
17 that is not relevant to any claim or defense of any party in this litigation nor proportional to the

18 needs of the case. Abramowitz also objects to the extent the Form Interrogatory seeks information

19 that is publicly available, available from other parties, or otherwise already within Plaintiff’s

20 possession, custody, or control.

21           Abramowitz objects to this Form Interrogatory to the extent it incorporates the definition of
22 “INCIDENT” on the grounds that it is vague, ambiguous, overly broad, and potentially obsolete in

23 light of Plaintiff’s Motion, rendering the Form Interrogatories containing the term unduly

24 burdensome. Based on the definition of “INCIDENT,” Abramowitz cannot determine the precise

25 nature of the information sought and, therefore, cannot answer without potentially providing an

26 inaccurate or incomplete response. Abramowitz further objects to the definition of “INCIDENT”
27 to the extent it seeks information that is neither relevant nor reasonably calculated to lead to the

28 discovery of admissible evidence.
                                                         15
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 17 of 21



 1           Abramowitz further objects to this Interrogatory to the extent that it seeks information or
 2 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

 3 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

 4 information subject to any such privilege, doctrine, or immunity.

 5           Subject to and without waiving any objections, Abramowitz responds that he will further
 6 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

 7 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

 8 FORM INTERROGATORY NO. 50.1:

 9           For each agreement alleged in the pleadings:
10           (a) identify each DOCUMENT that is part of the agreement and for each state the name,
11           ADDRESS, and telephone number of each PERSON who has the DOCUMENT;
12           (b) state each part of the agreement not in writing, the name, ADDRESS, and telephone
13           number of each PERSON agreeing to that provision, and the date that part of the agreement
14           was made;
15           (c) identify all DOCUMENTS that evidence any part of the agreement not in writing and
16           for each state the name ADDRESS, and telephone number of each PERSON who has the
17           DOCUMENT;
18           (d) identify all DOCUMENTS that are part of any modification to the agreement, and for
19           each state the name, ADDRESS, and telephone number of each PERSON who has the
20           DOCUMENT;
21           (e) state each modification not in writing, the date, and the name, ADDRESS, and
22           telephone number of each PERSON agreeing to the modification, and the date the
23           modification was made;
24           (f) identify all DOCUMENTS that evidence any modification of the agreement not in
25           writing and for each state the name, ADDRESS, and telephone number of each PERSON
26           who has the DOCUMENT.
27

28
                                                         16
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 18 of 21



 1 RESPONSE TO FORM INTERROGATORY NO. 50.1:

 2           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
 3 the Objections to Definitions set forth above.

 4           Abramowitz further objects to the Form Interrogatory to the extent that it seeks information
 5 that is not relevant to any claim or defense of any party in this litigation nor proportional to the

 6 needs of the case. Abramowitz also objects to the extent the Form Interrogatory seeks information

 7 that is publicly available, available from other parties, or otherwise already within Plaintiff’s

 8 possession, custody, or control.

 9           Abramowitz further objects to this Interrogatory to the extent that it seeks information or
10 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

11 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

12 information subject to any such privilege, doctrine, or immunity.

13           Subject to and without waiving any objections, Abramowitz responds that he will further
14 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

15 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

16 FORM INTERROGATORY NO. 50.2:

17           Was there a breach of any agreement alleged in the pleadings? If so, for each breach
18 describe and give the date of every act or omission that you claim is the breach of the agreement.

19 RESPONSE TO FORM INTERROGATORY NO. 50.2:

20           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
21 the Objections to Definitions set forth above.

22           Abramowitz objects to the Form Interrogatory to the extent that it seeks information that is
23 not relevant to any claim or defense of any party in this litigation nor proportional to the needs of

24 the case. Abramowitz also objects to the extent the Form Interrogatory seeks information that is

25 publicly available, available from other parties, or otherwise already within Plaintiff’s possession,

26 custody, or control.
27           Abramowitz further objects to this Interrogatory to the extent that it seeks information or
28 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or
                                                         17
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 19 of 21



 1 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

 2 information subject to any such privilege, doctrine, or immunity.

 3           Subject to and without waiving any objections, Abramowitz responds that he will further
 4 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

 5 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

 6 FORM INTERROGATORY NO. 50.3:

 7           Was performance of any agreement alleged in the pleadings excused? If so, identify each
 8 agreement excused and state why performance was excused.

 9 RESPONSE TO FORM INTERROGATORY NO. 50.3:
10           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
11 the Objections to Definitions set forth above.

12           Abramowitz objects to this Interrogatory to the extent that it seeks information or
13 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

14 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

15 information subject to any such privilege, doctrine, or immunity.

16           Subject to and without waiving any objections, Abramowitz responds that he will further
17 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

18 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

19 FORM INTERROGATORY NO. 50.4:

20           Was any agreement alleged in the pleadings terminated by mutual agreement, release,
21 accord and satisfaction, or novation? If so, identify each agreement terminated, the date of

22 termination, and the basis of the termination.

23 RESPONSE TO FORM INTERROGATORY NO. 50.4:

24           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
25 the Objections to Definitions set forth above.

26           Abramowitz objects to this Interrogatory to the extent that it seeks information or
27 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

28
                                                         18
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 20 of 21



 1 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

 2 information subject to any such privilege, doctrine, or immunity.

 3           Subject to and without waiving any objections, Abramowitz responds that he will further
 4 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

 5 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

 6 FORM INTERROGATORY NO. 50.5:

 7           Is any agreement alleged in the pleadings unenforceable? If so, identify each unenforceable
 8 agreement and state why it is unenforceable.

 9 RESPONSE TO FORM INTERROGATORY NO. 50.5:
10           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
11 the Objections to Definitions set forth above.

12           Abramowitz objects to this Interrogatory to the extent that it seeks information or
13 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or

14 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

15 information subject to any such privilege, doctrine, or immunity.

16           Subject to and without waiving any objections, Abramowitz responds that he will further
17 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

18 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

19 FORM INTERROGATORY NO. 50.6:

20           Is any agreement alleged in the pleadings ambiguous? If so, identify each ambiguous
21 agreement and state why it is ambiguous.

22 RESPONSE TO FORM INTERROGATORY NO. 50.6:

23           Abramowitz incorporates by reference the Preliminary Statement, General Objections, and
24 the Objections to Definitions set forth above.

25           Abramowitz objects to this Interrogatory to the extent that it seeks information or
26 documents protected by the attorney-client privilege, the attorney work product doctrine, and/or
27 any other applicable state or federal privilege, doctrine, or immunity. Abramowitz will not provide

28 information subject to any such privilege, doctrine, or immunity.
                                                    19
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
        Case 3:18-mc-80132-JSC Document 43-3 Filed 08/07/19 Page 21 of 21



 1           Subject to and without waiving any objections, Abramowitz responds that he will further
 2 respond to this Interrogatory, if at all, within a reasonable time following the Court’s ruling on

 3 Plaintiff’s Motion for Leave to File a Third Amended Complaint.

 4
     Dated: July 9, 2019                         By:     /s/ Jack P. DiCanio
 5                                               Barry S. Simon (pro hac vice)
 6                                               Jonathan B. Pitt (pro hac vice)
                                                 Stephen L. Wohlgemuth (pro hac vice)
 7                                               WILLIAMS & CONNOLLY LLP
                                                 725 Twelfth Street NW
 8                                               Washington, DC 20005
                                                 Telephone: (202) 434-5000
 9
                                                 E-mail: bsimon@wc.com
10                                               E-mail: jpitt@wc.com
                                                 E-mail: swohlgemuth@wc.com
11
                                                 Allen Ruby (SBN 47109)
12                                               Jack P. DiCanio (SBN 138782)
                                                 Niels J. Melius (SBN 294181)
13
                                                 William J. Casey (SBN 294086)
14                                               SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                 525 University Avenue
15                                               Palo Alto, California 94301
                                                 Telephone: (650) 470-4500
16                                               E-mail: allen.ruby@skadden.com
                                                 E-mail: jack.dicanio@skadden.com
17
                                                 E-mail: niels.melius@skadden.com
18                                               E-mail: william.casey@skadden.com

19                                               Attorneys for Defendants

20

21

22

23

24

25

26
27

28
                                                         20
     DEFENDANT MARC L. ABRAMOWITZ’S RESPONSES AND OBJECTIONS TO PLAINTIFF
     PALANTIR TECHNOLOGIES INC.’S FIRST SET OF FORM INTERROGATORIES                     CASE NO.: 16CV299476
